Citation Nr: 1824105	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 13, 2011, and a rating in excess of 70 percent thereafter.

2. Entitlement to service connection for a back disability, to include degenerative joint disease and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from June 1968 to June 1972.  His decorations and medals include two Purple Hearts, the Combat Action Ribbon, and the Navy Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for a back disability and granted service connection for PTSD and assigned a 30 percent disability rating.  A subsequent March 2011 rating decision increased the disability rating assigned for PTSD, to 70 percent, effective January 13, 2011.

In September 2011, the Veteran and his spouse testified before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  

An October 2012 letter informed the Veteran that the VLJ who conducted the September 2011 hearing was no longer employed by the Board and afforded him the opportunity to have another hearing before a different Veterans Law Judge.  Since no response to that correspondence was received from the Veteran, the Board will proceed with adjudication of the appeal.

In November 2011 and December 2014, the Board remanded the case for additional development.  

Finally, the Board notes that in February 2018, the Veteran's representative submitted written argument regarding the matter of the ratings to be assigned for the Veteran's service-connected shrapnel wound of the right leg, degenerative arthritis of the right knee joints, shrapnel wound of the right thigh with scar and neuroma, and dermatosis like scar.  However, a review of the record shows that although the Veteran initiated an appeal of these increased rating issues, the Veteran did not respond to the December 2017 statement of the case (SOC) that addressed these issues.  Therefore, the Veteran has not perfected an appeal in these matters, and they will not be addressed by the Board.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; however symptoms productive of total occupational and social impairment have not been shown.

2.  Resolving reasonable doubt in favor of the Veteran, his back disability is related to his military service. 


CONCLUSIONS OF LAW

1.  Prior to January 13, 2011, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

2.  From January 13, 2011, an initial rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3.  The criteria for service connection for a back disability are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  He was also afforded appropriate VA examinations. 

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria, Factual Background, and Analysis

A.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 30 percent rating is assigned for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is warranted for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran is currently assigned an initial disability rating of 30 percent prior to January 13, 2011, and a 70 percent disability rating thereafter, for his service-connected PTSD.  The Veteran seeks initial ratings higher than those currently assigned.  After evaluating the evidence of record, the Board finds that the Veteran is entitled to an initial 70 percent disability rating prior to January 13, 2011 because the symptoms of his service-connected PTSD have resulted in occupational and social impairment with deficiencies in most areas.  However, he is not entitled to an initial disability rating in excess of 70 percent at any time during the appeals period, including subsequent to January 13, 2011, because symptoms productive of total occupational and social impairment have not been shown.

Specifically, the record shows that the Veteran was evaluated in January 2007, by a psychiatrist at the Atlanta VA Medical Center (VAMC).  The Veteran attended the consultation at the behest of his primary care physician, due to persistent nightmares and insomnia.  It was noted to be the first time that the Veteran sought psychiatric care.  He presented with a sad mood, constricted affect, monotone speech, and became tearful recounting specific traumatic events that occurred as a result of combat action, during his tour of duty in Vietnam.  The Veteran reported very disturbing nightmares four to six nights weekly, which were relentless for thirty years.  The nightmares woke him up in a state of heightened anxiety with sweating, palpitations, shortness of breath, and a sensation of smothering.  The VA psychiatrist noted that the Veteran felt tired, fatigued, and lacked motivation due to poor sleep.  The Veteran further indicated that he was very isolated socially, and had virtually no contact with anyone other than his wife and his co-workers with whom he did not socialize.  He had limited interests, felt depressed most of the time, occasionally felt hopeless, worthless, and entertained intense suicidal ideation.  The VA psychiatrist also noted that the Veteran had been previously married and divorced.  He had one son, with whom he had no contact whatsoever.  PTSD, noted to be chronic and of moderate severity, and dysthymic disorder were diagnosed.  The Veteran was referred to the trauma recovery program and psychotropic medications were prescribed to help with his mood.  

At an April 2007 VA examination the VA examiner reported that the Veteran presented with normal mood and affect, denied experiencing hallucinations, and denied suicidal ideation.  The VA examiner indicated that the Veteran experienced mild memory impairments.  The Veteran stated that he had trouble sleeping since returning from Vietnam, experienced nightmares, headaches and feared the dark.  The VA examiner confirmed a diagnosis of PTSD, and opined that the Veteran's psychiatric symptoms caused him occupational and social impairment, with only occasional decrease in work efficiency and intermittent inability to perform occupational tasks, and that the Veteran was generally functioning satisfactorily with routine behavior, self-care and normal conversation. 

The Veteran was afforded a VA examination on January 13, 2011.  The VA examiner reported that the Veteran presented with anxious behavior, including fast paced speech and tearfulness.  The VA examiner verified that the Veteran's combat experience in service was traumatic and that he endorsed marked psychiatric symptoms as a result.  The Veteran reported that the majority of his PTSD symptoms began shortly after returning to the United States and they had persisted and perhaps worsened, since that time.  The Veteran described having intrusive memories of Vietnam during the day resulting in headaches, blurred vision, nausea, sweatiness and emotional lability.  The VA examiner noted that the Veteran isolated from others and reported not having any friends except for his wife.  It was also noted that the Veteran had reported being so reticent to speak about his wartime experience that he had changed jobs to avoid questions about it.  The Veteran also experienced occasional auditory and visual hallucinations and hypervigilance. 

The January 2011 VA examiner described the Veteran's PTSD as chronic and severe.  Additionally, the VA examiner found that the Veteran's presentation warranted a diagnosis of major depressive disorder, recurrent.  The VA examiner found that the Veteran's diagnoses caused psychosocial impairment.  Specifically, the VA examiner indicated that the Veteran could not identify any meaningful relationships apart from his relationship with his wife which was distant, could not describe any hobbies or any activity from which he derived pleasure, and needed some assistance with self-care from his wife.  

With respect to work, the VA examiner reported that while the Veteran had maintained a record of continuous employment since service, he had a longstanding history of interpersonal problems in the workplace.  The Veteran had markedly avoidant and anxious behavior, which further contributed to his interpersonal difficulties in the workplace.  The VA examiner documented that the Veteran had been terminated on one occasion, changed jobs six or more times, and encountered civil legal issues in his current position.  The VA examiner opined that the Veteran's symptoms appeared to be affecting his ability to sustain employment for any significant period of time.  

The January 2011 VA examiner found that the Veteran's psychiatric symptoms caused social and occupational deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: chronic, passive suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances including work or work-like setting; and almost a total inability to establish and maintain effective relationships. 

In September 2011, the Veteran and his spouse testified at a hearing before the Board.  The Veteran testified he had symptoms consistent with the January 2011 VA examination since the returning from Vietnam.  The Veteran's spouse also observed that the Veteran had experienced nightmares every night for as long as she had known him.  She further described that the Veteran required a light to sleep and that his nightmares were so severe that he had moved to another room during the course of their marriage.  The Veteran's spouse confirmed that the Veteran had no friends, had no hobbies, isolated himself, and kept everything bottled up.  

In July 2015, the Veteran was again examined by VA.  PTSD and recurrent, moderate major depressive disorder were diagnosed.  However, the examiner found that it was possible to differentiate the symptoms attributable to each diagnosis.  In particular, the Veteran experienced anxiety as a result of his PTSD and depressed mood because of his major depressive disorder.  He also experienced sleep impairment and difficulty establishing and maintaining work and social relationships as a result of both psychiatric disorders; this level of impairment was described as: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In reaching this conclusion, the examiner noted the Veteran's reports of having a good relationship with his family, as his wife and stepdaughter were especially understanding of his mental health symptoms, but not having any friends or socializing with people outside of the family.  The Veteran further reported that his mental health symptoms did not usually have a negative impact on his ability to work, but he did often avoid interacting with others at work.  The Veteran reported retiring two years earlier and noted that he and his wife now helped to take care of his stepdaughter's two children.

As noted above, the Veteran has been assigned a 70 percent rating for his service-connected PTSD as of the date of the VA examination conducted on January 13, 2011.  However, the Board finds that a 70 percent rating is warranted prior to that date as well.  In this regard, the Board finds the September 2011 testimony of the Veteran and his spouse to be competent and credible and affords their lay statements great weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  The Board notes that at hearing, the Veteran's representative raised the issue of the completeness of the April 2007 VA examination.  Specifically, the Veteran's representative questioned why the April 2007 VA examiner did not ask the Veteran how often he had nightmares or given his past history in Vietnam as a tunnel rat, how he handled the dark or small spaces.  The Board finds that such information is fact relevant and significant in determining the appropriate assignment of a disability rating.
 
In reviewing the evidence, the Board notes the inconsistency regarding the severity of the Veteran's PTSD symptoms, rests with the April 2007 VA examination.  The January 2007 VAMC psychiatric examination and January 2011 VA examination are consistent regarding the descriptions of both the severity of the Veteran's symptomatology as well as the stressors he encountered while in Vietnam.  The Board therefore accords little weight to the opinion of the April 2007 VA examiner, because it is not based on a complete review of the Veteran's full symptomatology. 

The Board gives great weight to the findings and results of the January 2007 VAMC psychiatric examination and the January 2011 VA examination.  Both medical reports are consistent with the testimony of the Veteran and his spouse.  Both are consistent with the other competent evidence of record that the Veteran's PTSD was characterized by symptoms of insomnia, nightmares, flashbacks, hypervigilance, memory impairment, some agoraphobic behaviors, and emotional lability.  The Veteran's PTSD symptoms resulted in significant isolation in the community, significant impairment in maintaining effective relationships, and a demonstrable difficulty in maintaining employment.  Those symptoms resulted in occupational and social impairment with deficiencies in most areas which most closely approximate an initial disability rating of 70 percent prior to January 13, 2011 and thereafter.  

The Board also finds that the same evidence, along with the July 2015 VA examination report, preponderates against a finding of an initial disability rating in excess of 70 percent, after January 13, 2011.  While the Veteran continued to experience significant deficiencies both occupationally and socially, the record reflects that he was consistently employed until his retirement and has been able to maintain his second marriage, which he described as "good" at the July 2015 VA examination.  Although there is evidence of visual and auditory disturbances, the Veteran has not complained that those disturbances are frequent or cause him to alter his behavior in response.  Furthermore while there is documentation of mild memory impairment, there is no evidence that the Veteran has memory loss so significant that he is disoriented to time or place, or has forgotten his own name.  

In conclusion, it is the Board's opinion that the Veteran's PTSD should have an initial disability rating of 70 percent and no higher, for the entire time period on appeal.

III. Service Connection for a Back Disability

A. Legal Standards and Merits

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a back disability.  In various statements, including at the September 2011 Board hearing, the Veteran has contended that he injured his back when he tripped a hand grenade booby trap, while walking point on patrol.  As a result, the Veteran jumped face down into the ground with a fully loaded backpack, weighing in excess of sixty pounds.  The impact caused his back injury, which he now asserts has resulted in ongoing pain since service.  

The Veteran's service personnel records reflect that he received two Purple Hearts, a Combat Action Ribbon, and the Navy Achievement Medal with "V" device for his service in the Vietnam Era; these awards and decorations establish that he served in combat.  Governing law (i.e., 38 U.S.C. § 1154) provides for relaxed evidentiary standards for veterans who served in combat.  Notably, the Veteran's service personnel records also contain a telegram to his parents notifying them that he sustained injury from a hostile explosive device.  Accordingly, the in-service element of the Veteran's service connection claim is met.

The competent evidence of record also supports a finding, and it is not disputed, that the Veteran has a current disability of a back disability.  Specifically, on December 2011 and July 2015 VA examinations, the Veteran was given diagnoses of degenerative arthritis of the spine with a mild compression fracture and degenerative joint disease (DJD) at L-5, S-1.  

The question to be addressed in this case then is whether the Veteran's back disability is related to his combat experiences in service.  

On December 2011 VA examination, the examiner diagnosed DJD of the lumbar spine (as shown in an X-ray), but then opined that the claimed condition was less likely not related to the Veteran's service.  As rationale, the examiner stated that the examination of the Veteran's back was normal and X-rays were consistent with his age.  Therefore, apart from low back pain, the Veteran had no disability.  The Board finds this opinion inadequate because the rationale is contradictory on its face.  As a practical matter, it offers the Board no guidance in determining whether the requisite nexus exists.  

On July 2015 VA examination, the examiner also opined that it was less likely than not that the Veteran's claimed condition was related to his service, and explained that there were no medical records during active duty or even within five years of the Veteran's separation from service to support a finding that the Veteran had chronic back pain.  The VA examiner also specifically referred to a November 2007 VA treatment note which indicates the Veteran had chronic low back pain, bilateral knee pain and left elbow pain, aggravated by a head on collision in June 2005.  The Board has reviewed the evidence regarding the Veteran's motor vehicle accident and notes that his complaints involved his neck and not his back.  The November 2007 VA treatment note thus tends to support the Veteran's contention that his back pain has been constant and chronic since active duty service.  Accordingly the Board does not accord great weight to the opinion of the July 2015 VA examiner's opinion.  

The Veteran is competent to offer lay testimony on the presence of a disability and disability symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  The Veteran testified under oath at hearing that he was treated in the field by a medic for his back injury.  He also indicated that he has always had back pain as a result of that injury.  After leaving Vietnam, the Veteran continued his career in the Marine Corps as a military policeman, so that he would not need to carry backpacks and could be frequently seated in a military police vehicle.  The Board finds the Veteran's testimony in this regard competent, credible, and affords it great weight.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107 (b), 38 C.F.R. § 3102, Gilbert v. Derwinski, supra.










	(CONTINUED ON NEXT PAGE)


ORDER

Prior to January 13, 2011, an initial 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.

Since January 13, 2011, an initial rating in excess of 70 percent for the Veteran's PTSD is denied.

Service connection for a back disability, to include degenerative joint disease and arthritis, is granted. 





_________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


